DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed January 6, 2021. Claims 1-3, 5-6 & 8-20 are pending. New claims 16-20 have been added. Claims 4 & 7 have been canceled.
Terminal Disclaimer
The terminal disclaimer filed on January 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,883,854 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thanh Vuong on March 10, 2021.
The application has been amended as follows: 
1.    (Currently Amended) A tissue removal and optical detection probe, the probe comprising:

an optical fiber configured to optically interrogate the tissue sample, said optical fiber having a distal end in optical communication with the external region; and 
a fluid-fillable conduit having a distal aperture in fluid communication with the external region for collecting a fluid sample from the tissue sample, said optical fiber being externally spatially located from and parallel to the fluid-fillable conduit;
the fluid-fillable conduit coupled with a flow mechanism for drawing the fluid sample therein by one of passively collecting the fluid sample using a capillary action and actively collecting the fluid sample using a pumping action, the flow mechanism comprising a fluid processing device, the fluid processing device comprising a microfluidic device, the microfluidic device comprising a plurality of channels
performing a plurality of distinct preprocessing functions prior to analytical interrogation, each channel of the plurality of channels having a dimension in a range of up to approximately 1 mm, the plurality of distinct preprocessing functions comprising at least two of separation, extraction, assay, and lysis, and 
the fluid-fillable conduit coupled with an optical detection subsystem configured to optically interrogate the fluid sample collected in said fluid-fillable conduit, 
whereby 
2.    (Previously Presented) The probe of claim 1 wherein said fluid-fillable conduit comprises a hollow optical fiber.

4. (Canceled).
5.    (Previously Presented) The probe of claim 1, wherein said optical fiber and said fluid-fillable conduit are retractable relative to said distal portion.
6.    (Previously Presented) The probe of claim 1, wherein said elongate tissue removal device comprises: a cannula having sampling region configured to receive a tissue sample at said distal portion; and a cutting mechanism associated with said cannula for cutting tissue received within said sampling region, and
wherein said cannula is configured to couple with a suction mechanism for drawing tissue into said sampling region.
7.    (Canceled).
8.    (Previously Presented) The probe of claim 2, wherein said optical fiber and said fluid-fillable conduit are retractable relative to said distal portion.
9.    (Previously Presented) The probe of claim 2, wherein said elongate tissue removal device comprises: a cannula having sampling region configured to receive a tissue sample at said distal portion; and a cutting mechanism associated with said cannula for cutting tissue received within said sampling region, and 
wherein said cannula is configured to couple with a suction mechanism for drawing
tissue into said sampling region.
10.    (Currently Amended) The probe of claim 1, wherein the preprocessing function comprises lysis, wherein the lysis comprises one of mechanical lysis, electrical lysis, and ultrasonic lysis.

12.    (Previously Presented) The probe of claim 3, wherein said elongate tissue removal device comprises: a cannula having sampling region configured to receive a tissue sample at said distal portion; and a cutting mechanism associated with said cannula for cutting tissue received within said sampling region, and
   	wherein said cannula is configured to couple with a suction mechanism for drawing tissue into said sampling region.
13. (Currently Amended) A method of performing tissue removal based on optical tissue analysis using a tissue removal and analysis probe, the method comprising: 
providing the probe, providing the probe comprising:
providing an elongate tissue removal device having a distal portion comprising a sampling region with an external region configured to contact a tissue sample of a patient;
providing an optical fiber configured to optically interrogate the tissue sample, said optical fiber having a distal end in optical communication with the external region; and
providing a fluid-fillable conduit having a distal aperture in fluid communication with the external region for collecting a fluid sample from the tissue sample, said optical fiber being externally spatially located from and parallel to the fluid-fillable conduit; 
providing the fluid-fillable conduit comprising coupling the fluid-fillable conduit with a flow mechanism for drawing the fluid sample therein by one of passively collecting the fluid sample using a capillary action and actively collecting the fluid sample using a pumping action, the flow mechanism comprising a fluid processing device, the fluid processing device comprising a microfluidic device, the microfluidic device comprising a plurality of channels performing a plurality of distinct preprocessing functions prior to analytical interrogation, each channel of the plurality of channels having a dimension in a range of up to approximately 1 mm. the plurality of distinct preprocessing functions comprising at least two of separation, extraction, assay, and lysis, and
providing the fluid-fillable conduit comprising coupling the fluid-fillable conduit with an optical detection subsystem configured to optically interrogate the fluid sample collected in said fluid-fillable conduit, whereby 
positioning the distal portion of the probe adjacent a tissue region;
collecting, within the fluid-fillable conduit, the fluid sample from the tissue region;
directing a first incident optical energy into the optical fiber and detecting first received optical energy responsively produced within the tissue region, thereby obtaining first received signals from the tissue sample; and 
directing second incident optical energy into the fluid sample collected by the fluid-fillable conduit and detecting second received optical energy responsively produced within the fluid sample, thereby obtaining second received signals from the fluid sample;
processing the first received signals from the tissue sample and the second received signals from the fluid sample to determine whether one more pre-selected criteria are met; and
when the one or more criteria are satisfied, employing the tissue removal device to perform tissue removal of the patient.
14.    (Currently Amended) The method of claim 13, wherein said processing comprises processing the first received signals from the tissue sample and the second received signals from the fluid sample to determine whether one or more pre-selected criteria associated with the presence of diseased tissue are met, and
wherein employing the tissue removal device comprises, when the one or more preselected criteria are satisfied, employing the tissue removal device to remove diseased tissue of the patient.
15.    (Currently Amended) The method of claim 13, wherein said directing the first incident optical energy into the optical fiber and detecting the first received optical energy responsively produced within the tissue region comprises directing the first incident optical energy into the optical fiber and detecting the first received optical energy responsively produced within the tissue region at a spatial location distinct from that in said directing the second incident optical energy into the fluid collected by the fluid-fillable conduit and detecting the second received optical energy responsively produced within the fluid sample.
16.    (Currently Amended) The method of claim 15, further comprising determining a location of a tumor margin by using the first received signals from the tissue sample and the second received signals from the fluid sample.
17.    (Currently Amended) The probe of claim 1, further comprising a body portion configured to robotically support the elongate tissue removal device,

   	wherein the optical fiber and said fluid-fillable conduit are retractable relative to said distal portion,
wherein the elongate tissue removal device comprises:
a cannula having sampling region configured to receive a tissue sample at the distal portion; and 
a cutting mechanism associated with the cannula for cutting tissue received within the sampling region, and
wherein the cannula is connectable to a suction mechanism for drawing tissue into the sampling region.
18.    (Currently Amended) The method of claim 13, further comprising:
determining whether one or more pre-selected criteria associated with the presence of diseased tissue are met, 
wherein said directing the first incident optical energy into the optical fiber and detecting the first received optical energy responsively produced within the tissue region comprises directing the first incident optical energy into the optical fiber and detecting the first received optical energy responsively produced within the tissue region at a spatially distinct location from that in said directing the second incident optical energy into the fluid collected by the fluid-fillable conduit and detecting the second received optical energy 
determining a location of a tumor margin by using the first received signals from the tissue sample and the second received signals from the fluid sample.
19-20. (Canceled).
Allowable Subject Matter
Claims 1-3, 5-6 & 8-18, as amended above, is/are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests a tissue removal and optical detection probe comprising, inter alia, an optical fiber configured for optically interrogating a tissue sample, a spatially separate and parallel fluid-fillable conduit configured for collecting a fluid sample from said tissue sample through, and optically interrogating said fluid sample by forming an optical waveguide, a microfluidic device coupled to said fluid-fillable conduit for preprocessing said fluid sample, said preprocessing comprising at least two of separation, extraction, assay and lysis. 
No prior art of record teaches or fairly suggests a tissue removal and optical detection probe and a method of use thereof, wherein the method includes, inter alia, optically interrogating a tissue sample using an optical fiber, collecting a fluid sample from said tissue sample through a spatially separate fluid-fillable conduit, and optically interrogating said fluid sample through said fluid-fillable conduit forming an optical waveguide following preprocessing of said fluid sample in a microfluidic device coupled to said fluid-fillable conduit, said preprocessing comprising at least two of separation, extraction, assay and lysis, determining whether the optical signals emanating from tissue and fluid samples exhibit certain characteristics and using the tissue removal device to cut the tissue sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/           Primary Examiner, Art Unit 3791